Citation Nr: 9929564	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash, on a 
direct basis or as a symptom of a chronic disability 
resulting from an undiagnosed Persian Gulf-related illness.

2.   Entitlement to service connection for a stomach 
disability, on a direct basis or as a symptom of a chronic 
disability resulting from an undiagnosed Persian Gulf-related 
illness.

3.  Entitlement to service connection for chronic headaches, 
on a direct basis or as a symptom of a chronic disability 
resulting from an undiagnosed Persian Gulf-related illness.

4.  Entitlement to service connection for chronic fatigue, on 
a direct basis or as a symptom of a chronic disability 
resulting from an undiagnosed Persian Gulf-related illness.

5.  Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral spine disability manifested by 
lower back pain.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), dated in August 1992 and April 1993.  They were 
remanded by the Board in January 1996 for additional 
development and they are now back at the Board, ready for 
their review on appeal.

The issues of entitlement to service connection for 
hypertension and post-traumatic stress disorder (PTSD) are no 
longer on appeal and will therefore not be addressed in the 
present decision because the benefits sought by the veteran 
regarding both claims were already granted by the RO in a 
December 1998 rating decision.


FINDINGS OF FACT

1.  There is no current diagnosis of a chronic skin 
disability and the veteran's problems with his skin have been 
attributed to the known clinical diagnosis of intertrigo.

2.  The reported gastrointestinal problems have been 
attributed to the known clinical diagnosis of chronic 
dyspepsia and the record is devoid of competent evidence 
demonstrating that the diagnosed chronic dyspepsia had its 
onset during, or is causally related to, service.

3.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to service connection 
for chronic headaches has been obtained and developed by the 
agency of original jurisdiction.

4.  The veteran currently suffers from chronic headaches that 
have been recognized as part or a manifestation of the 
already service-connected PTSD.

5.  The reported complaints of fatigue have been attributed 
to the known clinical diagnosis of chronic fatigue and the 
record is devoid of competent evidence demonstrating that the 
diagnosed chronic fatigue had its onset during, or is 
causally related to, service.

6.  It has not been shown that the service-connected 
lumbosacral spine disability currently involves the residuals 
of a fractured vertebrae; ankylosis; at least moderate 
limitation of motion of the lumbosacral spine; at least a 
moderate intervertebral disc syndrome, with recurring 
attacks; lumbosacral strain that is severe or involves muscle 
spasm on extreme forward bending and loss of lateral motion, 
unilateral, in the standing position; or that there is X-Ray 
evidence of the arthritic involvement of two or more major 
joints, or two or more minor joint groups, accompanied by 
occasional, incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash, when evaluated both under the undiagnosed Persian Gulf-
related illness statutory and regulatory provisions and on a 
direct basis, is not plausible or capable of substantiation.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

2.  The claim of entitlement to service connection for a 
stomach disability, when evaluated both under the undiagnosed 
Persian Gulf-related illness statutory and regulatory 
provisions and on a direct basis, is not plausible or capable 
of substantiation.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

3.  Service connection for chronic headaches is not 
warranted, both under the undiagnosed Persian Gulf-related 
illness statutory and regulatory provisions and on a direct 
basis.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (1998).

4.  The claim of entitlement to service connection for 
chronic fatigue, when evaluated both under the undiagnosed 
Persian Gulf-related illness statutory and regulatory 
provisions and on a direct basis, is not plausible or capable 
of substantiation.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.317 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

5.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected lumbosacral 
spine disability manifested by lower back pain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5003, 5010, 5285, 5286, 5289,  5292, 5293, 5295 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to be service-
connected for a skin rash, a stomach disorder, chronic 
headaches and chronic fatigue, either on a direct basis or as 
objective, verifiable symptoms of chronic disabilities 
resulting from an undiagnosed Persian Gulf-related illness.  
He also contends that the severity of the service-connected 
lumbosacral spine disability manifested by lower back pain 
warrants a rating higher than 10 percent disabling.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter referred to as "the Court") has defined a 
well grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303 (1998).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  See, 
Caluza, at 506.

In discussing every claimant's duty to submit a claim that is 
well-grounded, i.e., plausible or capable of substantiation, 
the Court has also said that, in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits shall be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, in this regard, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

VA statutes and regulations also provide additional means for 
Persian Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1998).  In the present case, the record shows that the 
veteran served on active duty in Southwest Asia during the 
Persian Gulf War for a little over four months, from January 
to May 1991.  He therefore is considered a Persian Gulf 
veteran for VA disability compensation purposes and the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to be 
discussed in the following paragraphs, apply to the appealed 
claims for service connection.

VA may pay disability compensation to a Persian Gulf veteran 
who exhibits objective indications of a chronic disability 
that resulted from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more disabling not later than December 31, 2001.  See, 38 
U.S.C.A. § 1117 (West 1991); and 38 C.F.R. § 3.317 (1998).

To qualify for service connection under 38 U.S.C.A. § 1117, 
the claimed disability must be one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  The disability must be shown by "objective 
indications of chronic disability," including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  The disability must have 
existed for six months or more.  Disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Under the above regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following:  (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

First Issue
Entitlement to service connection for a skin rash, on a 
direct basis
or as a symptom of a chronic disability resulting from
an undiagnosed Persian Gulf-related illness:

A review of the record reveals a single complaint of a skin 
rash in the inner thighs during service, in June 1989, i.e., 
prior to the veteran's 1991 tour of duty in the Southwest 
Asia theater of operations.  Objectively, it was noted at the 
time that there was pain when walking and that there was 
inner thigh rubbing, as well as redness, broken open skin and 
scaling skin around the affected area.  The assessment was 
listed as a possible heat rash and the veteran was prescribed 
medication to apply to the affected area.  A day later, the 
same partially-legible service medical record reveals what 
appears to be an assessment of mild tinea and "friction 
rub."  No additional complaints of any skin problems were 
recorded during service.

The record shows that the veteran underwent a VA Persian Gulf 
War medical examination in April 1993, the report of which is 
of record and reveals a variety of symptoms including 
fatigue, rash, headaches and gastrointestinal discomfort, and 
objective findings of a resolving rash on the groin and 
buttock.  No pertinent diagnosis was rendered.

A May 1993 VA outpatient medical record reveals complaints of 
a three to four month-history of irritation/intertrigo 
between the scrotum and thigh, with constant pruritus, 
objective findings of hyperpigmentation between the scrotum 
and the thigh, with thick skin but no postules or scales.  
The assessment was listed as intertrigo.

The above VA medical record also contains, on the bottom of 
its left margin, an "attending" health care specialist's 
note to the effect that the buttocks had no scale, pustules 
or pigmentation alteration and that there was lichenification 
of the scrotum and no scale in the groin.  This individual 
listed the impression as lichenification secondary to rubbing 
and scratching, with no primary lesion.

According to the report of a VA medical examination that the 
veteran underwent in June 1993 due to his complaints of 
"stress," the medical examination of the veteran's 
"integument" (skin) for eruptions or disorder of hair or 
nails was negative.  This report also reveals that the 
veteran's skin was normal when examined for turgor, lesions, 
hair distribution, clubbing and deformities of the nails.

The report of an August 1996 VA general medical examination 
reveals no complaints of any skin problems and objective 
findings of normal turgor, with no rashes nor gross lesions.

In an August 1997 statement, the VA physician who conducted 
the veteran's Persian Gulf War medical examination of April 
1993 said that the veteran was in the Persian Gulf Area and 
that he had been troubled by symptoms including "skin 
rash."

Finally, according to the report of a May 1998 VA general 
medical examination, the veteran said that sometimes he got a 
skin rash over the face and arms and he had to apply some 
cream.  On examination of his skin for skin rash, however, 
there was no evidence of a rash and the diagnostic impression 
was listed as a skin rash, none present at this time.

In reviewing the appealed matter under the regulatory 
provision pertaining to Persian Gulf War claims for service 
connection, the Board notes that, while there is no current 
diagnosis of a skin disability, the veteran's problems with 
his skin have been attributed to the known clinical diagnoses 
of intertrigo and skin rash.  Consequently, service 
connection cannot be granted under the provisions of § 3.317, 
as they apply only to objective signs of an undiagnosed 
illness.  The claim is not plausible, as it lacks legal merit 
or entitlement under the law.

In reviewing the appealed matter under the direct service 
connection provisions discussed earlier in this decision, the 
Board notes that the claim is not plausible or capable of 
substantiation because at least the Caluza criterion of a 
present disability has not been met.

The Caluza criterion of a nexus between the claimed present 
disability and service has not been met either because the 
only evidence linking the claimed skin disability to the 
veteran's period of active military service consists of his 
own statements.  Regrettably, even accepting the veteran's 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own lay 
opinion, insofar as there is no indication in the record that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See, in this regard, Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his statements are insufficient to well ground 
the appealed claim for service connection for a skin 
disability on a direct basis.  Accordingly, the Board 
concludes that the veteran has not submitted a well-grounded 
claim for direct service connection for this disorder.  The 
claim for said benefit has failed and must be denied.



Second Issue
Entitlement to service connection for a stomach disability, 
on a direct basis
or as a symptom of a chronic disability resulting from an 
undiagnosed
Persian Gulf-related illness:

The service medical records are silent as to complaints of 
stomach problems or a diagnosis of a stomach disorder.

A partially-legible April 1993 VA outpatient medical record 
reveals complaints of "stomach hurting" since returning 
from Saudi Arabia, while another VA outpatient medical record 
that was dated three weeks later, still in April 1993, 
reveals a diagnostic impression of possible gastroesophageal 
reflux ("GERD?") and the subscribing physician's note to 
the effect that the veteran was a 30-year old individual who 
presented with a "myriad of complaints apparently all 
occurring after Persian Gulf."

In the report of the April 1993 VA Persian Gulf War medical 
examination, the veteran wrote that he did not have stomach 
disorders, such as ulcers, but that he was having "stomach 
aches right now, since I came back from the Persian Gulf."  
On examination, it was noted that his abdomen was obese but 
that there were normal bowel sounds, with no masses or 
tenderness.  No pertinent diagnosis was rendered.

A May 1993 VA outpatient medical record reveals complaints of 
stomach problems in the form of epigastric, "crampy," 
hungry-like pain and an assessment of a possible ulcer.

According to the report of the June 1993 VA medical 
examination that the veteran underwent due to his complaints 
of "stress," a review of the veteran's gastrointestinal 
system for history of abdominal pain, nausea, vomiting, 
diarrhea, PUD, melena or other bleeding, jaundice or 
hepatitis was negative.  This report also reveals that the 
veteran's abdomen was found to be normal when examined for 
distention, tenderness, organomegaly, masses, hernias and 
bowel sound abnormalities.

The report of the August 1996 VA general medical examination 
reveals complaints of a weak feeling in the stomach and a 
history of frequent loose stools, with bright red blood when 
wiping, and objective findings of a soft and nontender 
abdomen, with no masses or organomegaly detected.

In the already mentioned August 1997 statement, the VA 
physician who conducted the veteran's Persian Gulf War 
medical examination of April 1993 said that the veteran was 
in the Persian Gulf Area and that he had been troubled by 
symptoms including "weight loss," a statement that the 
Board finds to have no support in the record.

According to the report of the May 1998 VA general medical 
examination, the veteran said that he suffered from stomach 
pain at least every day or every other day, sometimes lasting 
all day, and that he had to take medication for the pain.  
The examination of the abdomen was, however, negative, as the 
abdomen was soft and there was no evidence of active 
bleeding.  The diagnostic impression was listed as chronic 
dyspepsia and it was also noted in this report that a 
sigmoidoscopy had been negative.

According to a June 1998 VA radiologic report, a barium study 
of the veteran's upper gastrointestinal tract that was 
conducted secondary to complaints of weight loss had revealed 
a normal esophageal mucosal pattern, no gastroesophageal 
reflux and an unremarkable duodenal bulb, with no areas of 
ulceration, and the findings warranted an impression of "no 
significant abnormality."

In reviewing the appealed matter under the regulatory 
provision pertaining to Persian Gulf War claims for service 
connection, the Board notes that the veteran's reported 
gastrointestinal problems have been attributed to the known 
clinical diagnosis of chronic dyspepsia.  Consequently, 
service connection cannot be granted under the provisions of 
§ 3.317, as they apply only to objective signs of an 
undiagnosed illness.  The claim is not plausible, as it lacks 
legal merit or entitlement under the law.

In reviewing the appealed matter under the direct service 
connection provisions discussed earlier in this decision, the 
Board notes that the claim is not plausible or capable of 
substantiation because the Caluza criteria of inservice onset 
of a present disability and a nexus between the present 
disability and service have not been met.  As previously 
discussed, the veteran never complained of gastrointestinal 
problems during service, a gastrointestinal disability was 
never diagnosed during service and there is no competent 
evidence in the record showing that there is indeed a nexus 
between the recently diagnosed chronic dyspepsia and service.

Again, the only evidence linking the diagnosed chronic 
dyspepsia to the veteran's period of active military service 
consists of his own statements in the record and, as 
explained earlier, even accepting the veteran's statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. § 
5107(a) by simply presenting his own lay opinion, insofar as 
there is no indication in the record that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Consequently, his statements are insufficient to 
well ground the appealed claim for service connection for a 
stomach disability on a direct basis.  Accordingly, the Board 
concludes that the veteran has not submitted a well-grounded 
claim for direct service connection for this disorder.  The 
claim for said benefit has failed and must be denied.

Third Issue
Entitlement to service connection for chronic headaches, on a 
direct basis
or as a symptom of a chronic disability resulting from an 
undiagnosed
Persian Gulf-related illness:

The first complaint of headaches during service in the record 
is contained in a service medical record that was dated in 
December 1988, that is, prior to the veteran's tour of duty 
in Southwest Asia.  This record reveals complaints of a 
three-week history of band-like headaches and a diagnosis of 
tension headaches.  It was also noted in this record that the 
veteran had been found earlier to have a blood pressure 
reading of 140/100, although at the time of this consultation 
the reading was of 134/88.

The service medical records also reveal that the veteran 
received emergency care medical treatment nine days after the 
above consultation, still in December 1988, for headaches and 
high blood pressure, and that, this time, the 
assessment/diagnosis was of borderline hypertension.

A partially-legible January 1989 service medical record 
reveals again complaints of headaches, but with no visual 
problems, vertigo or other abnormalities, and an impression 
of headaches.

The earliest post-service competent, and pertinent, evidence 
in the record consists of the above mentioned VA outpatient 
medical record of April 1993 pertaining to the veteran's 
"myriad of complaints," which included headaches.  This 
record, however, contains no pertinent diagnosis.

In the report of the April 1993 VA Persian Gulf War medical 
examination, the veteran wrote that he seemed to be 
"stressed out" and that he suffered from headaches every 
other day.  Neurologically, however, the veteran was intact 
and no pertinent diagnosis was rendered.

A VA discharge summary reflecting a June/July 1993 VA 
admission for the treatment of PTSD contains a diagnosis of 
chronic headaches in Axis III.

According to a January 1994 VA outpatient medical record, the 
veteran complained of dizziness and headache after being hit 
in the head with a large table while riding in a vehicle 
several days earlier, in December 1993.  The veteran denied 
nausea, vomiting, numbness and tingling and the diagnostic 
impression was listed as minimal superficial bruising.  Also, 
this record shows that a CT scan of the veteran's head, the 
report of which is of record and supports this conclusion, 
was negative.

The record shows that a second CT scan of the veteran's head 
was obtained almost three weeks after the above first CT 
scan, but still in January 1994, and that the resulting 
report, which the subscribing physician compared with the 
prior report, revealed no evidence of hematoma, fracture or 
mass effect.  This second CT scan was apparently triggered by 
a second visit that the veteran made to a VA outpatient 
medical center in January 1994, at which time he said that he 
had no medical problems but that he had been hit on the back 
of the head three weeks earlier, on December 27, 1993, in an 
accident.  The diagnostic impression, which was rendered 
prior to the second CT scan, was listed as rule out 
intracranial hemorrhage and headaches.

VA outpatient medical records dated in April and May 1994 
reveal assessments of tension headaches and the report of the 
May 1998 VA general medical examination contains a diagnostic 
impression of chronic headaches, of non-organic origin.

The record also shows that the veteran underwent a VA 
neurological evaluation in May 1998, the report of which is 
of record and contains the subscribing physician's opinion to 
the effect that the veteran had a chronic, continuous 
tension-type of headaches that, in his opinion, were 
"associated to [the service-connected] PTSD."

In reviewing the appealed matter under the regulatory 
provision pertaining to Persian Gulf War claims for service 
connection, the Board notes that the veteran's reported 
headaches have been attributed to the known clinical 
diagnosis of tension headaches and that the headaches have 
also been felt to be a part of the already diagnosed and 
service-connected PTSD.  Consequently, service connection 
cannot be granted under the provisions of § 3.317, as they 
apply only to objective signs of an undiagnosed illness.

In reviewing the appealed matter under the direct service 
connection provisions discussed earlier in this decision, the 
Board notes that the claim is well grounded.  However, the 
preponderance of the evidence is against the claim for 
service connection because, as noted above, a VA specialist 
in neurologic diseases has specifically said that the 
diagnosed tension headaches are actually a symptom or 
manifestation of the already service-connected PTSD, for 
which the Board has already noted that the veteran is 
receiving disability compensation at the 100 percent rate.  A 
grant of service connection for the tension headaches 
themselves is therefore unwarranted, not only due to their 
being a part of an already service-connected disability, but 
because such a grant would unnecessarily create the potential 
for pyramiding (i.e., the rating of a single disability under 
two or more diagnostic codes), which VA regulation 
specifically prohibits.  See, in this regard, 38 C.F.R. 
§ 4.14 (1998).

Regarding the Caluza criterion of a nexus between the present 
disability and service, the Board also notes that, in 
addition to the commented nexus between the diagnosed tension 
headaches and the service-connected PTSD, the record also 
suggests a possible nexus not between the diagnosed chronic 
headaches and service but between them and the post-service 
motor vehicle accident of December 1993, a fact that further 
works against the appealed claim for service connection for 
chronic headaches, on the basis of a fair preponderance of 
the evidence of record.

The claim for service connection for chronic headaches has 
failed and must be denied.

Fourth Issue
Entitlement to service connection for chronic fatigue, on a 
direct basis
or as a symptom of a chronic disability resulting from an 
undiagnosed
Persian Gulf-related illness:

The service medical records are silent as to complaints of 
fatigue or a diagnosis of any disorder manifested by fatigue.

The already mentioned partially-legible April 1993 VA 
outpatient medical record reveals complaints of shortness of 
breath since returning from Saudi Arabia and, as noted 
earlier, the veteran said, according to the report of the 
April 1993 VA Persian Gulf War medical examination, that his 
post-Persian Gulf War symptoms included fatigue.  He also 
said in that report that he had breathing troubles when he 
got tired, although it was noted on objective medical 
examination that the veteran was in no acute distress and 
that his lungs were clear.  No pertinent diagnosis was 
rendered.

According to an April 1993 VA radiologic diagnostic report, 
posterior/anterior X-Rays views of the veteran's chest 
revealed no pulmonary opacities, nor pneumonias, an 
unremarkable cardiac silhouette and a normal chest.

According to the report of the June 1993 VA medical 
examination that the veteran underwent due to his complaints 
of "stress," a review of the veteran's respiratory system 
for cough, shortness of breath, wheezing or history of 
respiratory infections, tuberculosis or tuberculosis 
contacts, was negative, as was the review of the veteran's 
cardiovascular system for history of heart disease, chest 
pain, hypertension, DOE,  PND or pedal edema palpitations and 
intermittent claudication, with the exception of a history of 
labile hypertension.

A barely-legible VA outpatient medical record dated in May 
1994 appears to reveal complaints of "easy fatigability" 
and the examiner's recommendation of a cardiology 
consultation.

Another barely-legible VA outpatient medical record, dated in 
January 1995, reveals complaints of chest pain, shortness of 
breath and palpitations, and an impression of atypical chest 
pain.

According to an August 1996 VA radiologic consultation 
report, an X-Ray of the veteran's chest revealed a normal 
size heart, clear lungs without air space disease or 
significant pulmonary nodules and an unremarkable bony 
thorax.  The impression was listed as a normal chest.

The report of the August 1996 VA general medical examination 
reveals complaints of tiring very easily over the past two to 
three years, particularly after walking about half a mile, 
which reportedly caused the veteran to become extremely 
fatigued.  The veteran also said that he could only climb 
five to six steps without fatigue and that he just generally 
felt tired.  Objectively, it was noted that the 
cardiovascular system was negative for thrills, murmur or 
bruits, that the rhythm was regular and the respiratory 
system negative for cough or expectoration, that the chest 
wall's mobility was symmetrical and normal and that the lungs 
were clear to auscultation and percussion.  No pertinent 
diagnosis was rendered.

In the above mentioned August 1997 statement, the VA 
physician who conducted the veteran's Persian Gulf War 
medical examination of April 1993 said that the veteran was 
in the Persian Gulf Area and that he had been troubled by 
symptoms including fatigue.

According to a May 1998 VA radiologic report, an X-Ray of the 
veteran's chest was compared with the previous study of 
August 1996 and it revealed cardiac, mediastinal and hilar 
shadows that were all within normal limits, as well as clear 
lung fields and unremarkable bony structures.  The impression 
was listed as no evidence of an acute chest process.

Finally, according to the report of the May 1998 VA general 
medical examination, the veteran said that sometimes he shot 
basketball, that most of the time he walked two miles three 
times a week but that he had had to cut down his activities 
because his feet ached when he stood too long.  He also said 
that he also suffered from chronic fatigue, as well as from 
chest pain, which occurred every other day.  The examination 
of the chest, heart sounds and lungs was negative and the 
diagnostic impressions were listed as chronic fatigue, 
treated with "Tricyclic" antidepressant for depression, and 
chest pain, joint pain, body aches and fatigues, nonspecific.

In reviewing the appealed matter under the regulatory 
provision pertaining to Persian Gulf War claims for service 
connection, the Board notes that the veteran's reported 
problems with fatigue have been attributed to the known 
clinical diagnosis of chronic fatigue.  Consequently, service 
connection cannot be granted under the provisions of § 3.317, 
as they apply only to objective signs of an undiagnosed 
illness.  The claim is not plausible, as it lacks legal merit 
or entitlement under the law.

In reviewing the appealed matter under the direct service 
connection provisions discussed earlier in this decision, the 
Board notes that the claim is not plausible or capable of 
substantiation because the Caluza criteria of inservice onset 
of a present disability and a nexus between the present 
disability and service have not been met.  As previously 
discussed, the veteran never complained of fatigue during 
service, chronic fatigue was never diagnosed during service 
and there is no competent evidence in the record showing that 
there is indeed a nexus between the diagnosed chronic fatigue 
and service.

Again, the only evidence linking the diagnosed chronic 
fatigue to the veteran's period of active military service 
consists of the veteran's own statements and, as explained 
earlier, even accepting these statements as true, the veteran 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own lay opinion, insofar as there is no 
indication in the record that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  
Consequently, his statements are insufficient to well ground 
the appealed claim for service connection for chronic fatigue 
on a direct basis.  Accordingly, the Board concludes that the 
veteran has not submitted a well-grounded claim for direct 
service connection for this disorder. The claim for said 
benefit has failed and must be denied.

Fifth Issue
Entitlement to a disability evaluation in excess of 10 
percent for a lumbosacral spine disability manifested by 
lower back pain:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A review of the evidence of record reveals that the veteran 
is service-connected for mechanical low back pain, rated as 
lumbosacral strain, 10 percent disabling, under Diagnostic 
Code 5295 of the Schedule, which provides for such a rating 
when there is evidence of lumbosacral strain, with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5295 (1998).  The same rating is also 
warranted for slight limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); and for mild 
intervertebral disc syndrome (Diagnostic Code 5293).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5295 
(1998).

A 20 percent schedular rating is warranted when there is 
evidence of moderate limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5293, 5295 (1998).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1998).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent schedular rating 
is warranted when there is evidence of residuals of a 
fractured vertebra, without cord involvement, but with 
abnormal mobility requiring neck brace or jury mast 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

A 100 percent (total) rating is warranted when there is 
evidence of the residuals of a fractured vertebra, with cord 
involvement and the veteran being bedridden or in need of 
long leg braces (Diagnostic Code 5285); or complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285, 5286 (1998).

At the outset, the Board notes that a review of all the 
pertinent evidence in the record has been accomplished but 
that, pursuant to the above cited decision by the Court in 
Francisco, major emphasis has been placed on the most recent 
medical evidence in the record, which consists of the report 
of the VA medical examination of May 1998 and a VA radiologic 
report of the same date, as this is the evidence that 
provides the clearest and more accurate picture of the 
current severity of the service-connected lower back 
disability.

According to the report of the May 1998 VA medical 
examination, the veteran said that he sprained and injured 
his back during service and that, currently, he suffered from 
back pain, for the relief of which he took some pain 
medication.  The physical examination revealed that the 
veteran, a 35-year old individual, weighed 263 lbs. at a 
height of 6'4."  He was able to walk on his toes and heels, 
had a normal tandem gait and normal reflexes and was able to 
almost touch his toes.  The lumbosacral spine had the 
following ranges of motion, all of which were considered 
normal by the examiner:  extension from 0 to 30 degrees, 
lateral bending from 0 to 35 degrees, bilaterally, and 
rotation from 0 to 30 degrees, also bilaterally.  The 
diagnostic impression was listed as chronic low back pain.

The May 1998 VA radiologic report reveals the following 
impression:

1.  Transitional L5 vertebral body, 
probable developmentally hypoplastic L5-
S1 disc and pseudoarthrosis on the left.

2.  Mild disc-space narrowing and 
degenerative disease at L3-L4.

3.  Small right L4 transverse process 
compatible with developmental anomaly or 
previous trauma.

4.  Metallic pellet from gunshot wound 
beneath the skin and soft tissues over 
the lower back.

The Board is certainly aware of the veteran's complaints of 
lower back pain.  However, the preponderance of the evidence 
clearly is against the appealed claim for a disability 
evaluation exceeding 10 percent because the competent 
evidence of record does not show that the service-connected 
disability is associated with the residuals of a fractured 
vertebrae; that there is any type of ankylosis of the 
lumbosacral spine; that there is at least moderate limitation 
of the motion of the lumbosacral spine; that there is at 
least a moderate intervertebral disc syndrome, with recurring 
attacks; that the lumbosacral strain involves muscle spasm on 
extreme forward bending, with loss of lateral motion, 
unilateral, in the standing position, or is severe, as 
defined in the pertinent diagnostic code; or that there is X-
Ray evidence of the arthritic involvement of two or more 
major joints, or two or more minor joint groups, accompanied 
by occasional, incapacitating exacerbations.  The claim for 
an increased rating for the service-connected lower back 
disability has therefore failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.


ORDER

1.  Service connection for a skin rash, on a direct basis or 
as a symptom of a chronic disability resulting from an 
undiagnosed Persian Gulf-related illness, is denied.

2.   Service connection for a stomach disability, on a direct 
basis or as a symptom of a chronic disability resulting from 
an undiagnosed Persian Gulf-related illness, is denied.

3.  Service connection for chronic headaches, on a direct 
basis or as a symptom of a chronic disability resulting from 
an undiagnosed Persian Gulf-related illness, is denied.

4.  Service connection for chronic fatigue, on a direct basis 
or as a symptom of a chronic disability resulting from an 
undiagnosed Persian Gulf-related illness, is denied.

5.  A disability evaluation in excess of 10 percent for the 
service-connected lumbosacral spine disability manifested by 
lower back pain is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

